The judgment of the court was pronounced by
Rost, ,T. This is a suit upon a promissory note. The defendant and appellant has not pointed out to us the grounds upon which he expects a reversal or modification of the judgment.
A little more interest was allowed by the court below than was really due, but this error should have been corrected by an application to the district court before the judgment was signed, and it is not a sufficient ground to reverse the judgment. Hown v. Grailhe, 1st Ann. 140. This error, however, dispenses us from the necessity of allowing damages, as for a frivolous appeal.
The judgment is affirmed, with costs.